Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Holz (US 20180306589) in view of Bennie et al (US 20180113459).

Regarding claim 1, Holz disclose a method for presenting a trajectory of a robot and an environmental map, the method comprising: 
step S30: acquiring, by a user terminal, environmental map data and data of trajectory of movement of the robot which are created by the robot (paragraph 83, lines 1-12); and 
step S50: displaying, on the user terminal, the environment map as a background and the trajectory as a foreground (Fig. 20, #2008), 
but does not explicitly disclose the trajectory being refreshed at a frequency greater than that of the environment map. However, Bennie et al disclose the limitation, at least see paragraph 55, lines 3-8. It would have been obvious to modify the teaching of Holz to include the trajectory being refreshed at a frequency greater than that of the environment map to increase the quality of the map.

Regarding claim 7, Holz disclose a system for presenting a trajectory of a robot and an environmental map, comprising: 
a robot configured to create environmental map data and data on trajectory of movement of the robot (paragraph 83, lines 1-12); and 
an user terminal configured to acquire the environmental map data and the trajectory data and display the environment map as a background and the trajectory as a foreground, on the user terminal, according to the environmental map data and the trajectory data (Fig. 20, #2008),
but does not explicitly disclose the trajectory being refreshed at a frequency greater than that of the environment map. However, Bennie et al disclose the limitation, at least see paragraph 55, lines 3-8. It would have been obvious to modify the teaching of Holz to include the trajectory being refreshed at a frequency greater than that of the environment map to increase the quality of the map.
Regarding claims 2 and 8, Holz disclose the limitations indicated above and further disclose wherein after the step S30, the method further comprises: step S33: decomposing the environmental map data into data for representing whether a region is detected, and data for representing whether it is an obstacle; step S35: performing a closing operation to the data representing whether a region is detected, with a closing operation having dilation and then erosion; and step S37: performing, to the data representing whether it is an obstacle, a thinning operation for skeleton extraction (Paragraph 132, lines 1-6). 
Regarding claim 3, Holz disclose the limitations indicated above and further disclose wherein in the step S37, the data representing whether it is an obstacle is first subjected to a dilation operation, and then subjected to the thinning operation for skeleton extraction (Paragraph 47, lines 1-8). 
Regarding claims 4 and 11, Holz disclose the limitations indicated above and further disclose wherein in the step S37, the thinning operation for skeleton extraction is performed to the data representing whether it is an obstacle, by using the Zhang-Suen algorithm. Regarding claims 5 and 9, Holz disclose the limitations indicated above and further disclose wherein after the step S37, the method further comprises step S39 of merging and then rendering the data representing whether a region is detected, and the data representing whether it is an obstacle (Paragraph 132, lines 1-9). 
Regarding claims 6 and 10, Holz disclose the limitations indicated above and further disclose wherein the step S50 comprises: adding a first depth identification information to the environmental map data, and adding a second depth identification information to the trajectory data; and displaying the environmental map as the background and the trajectory as the foreground, on the user terminal, according to the first depth identification information and the second depth identification information (paragraph 48, lines 1-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663